PCIJ_AB_44_TreatmentPolishNationals_LNC_NA_1932-02-04_ADV_01_NA_01_EN.txt. 45

DISSENTING OPINION
OF M. GUERRERO, COUNT ROSTWOROWSKI,
MM. FROMAGEOT AND URRUTIA.

[Translation.]

While agreeing, in substance, with the Court’s reply to the
first question submitted by the Council, the undersigned
judges differ from the majority in regard to the reply given
to the second question, concerning the interpretation of Arti-
cle 104 (5) of the Treaty of Peace of Versailles, and of
Article 33, paragraph 1, of the Polish-Danzig Convention of
Paris, of November gth, 1920.

Article 104 of the Treaty of Peace of Versailles contains
an engagement—not presenting any of the legal character-
istics of a mandate—whereby the Principal Allied and Asso-
ciated Powers undertook to negotiate a convention between
Poland and Danzig. This convention, known later as the
Convention of Paris of November gth, 1920, was to ensure
the observance and execution of the various provisions of the
said article, which was intended to determine the rights of
Poland, and the treatment to which Poles were entitled, at
Danzig.

It does not result, as a consequence of the Convention
having been negotiated in this way, that the Treaty is left
with nothing more than a contingent interpretative value.

The Convention of Paris is an executive Convention, which
implements the Treaty, and consequently leaves intact the
force of the latter. It is one of those arrangements or agree-
ments “made thereunder’ which are explicitly referred to in
Article 103, together with the Treaty of Peace itself, as sub-
jects for the arbitration of the High Commissioner of the
League of Nations at Danzig, in case of differences arising
between Poland and the Free City of Danzig.

When one considers the repeated declarations of the Con-
ference of Ambassadors (May 7th, 1920, October 2oth, 1920)
to the effect that the rights of Poland in regard to Danzig
were ‘‘recognized” and “‘assured” by the Treaty of Versailles ;

45
DISSENTING OPINION 46

when one considers the similar declarations by Viscount Ishii,
Rapporteur to the Council of the League of Nations (Novem-
ber r7th, 1920) to the effect that the rights of Poland in
regard to Danzig were ‘conferred’? upon her by the Treaty,
and that the restrictions to the sovereignty of the Free City,
and the obligations incumbent on the Free City, were
“imposed” by the Treaty of Peace ; when one considers that the
Free City herself (see Memorial, dated September zoth, 1921,
concerning the access of Polish war vessels) also declares that
Article 104 mentions the economic rights which ‘‘Poland enjoys
in regard to the Free City by the terms of the Treaty of
Versailles” ; when one considers that the High Commissioner,
for his part, declared (see decision of December 6th, 1921)
that the Treaty of Versailles and the Polish-Danzig Con-
vention are the two documents upon which every decision must
be based; and finally, when one considers that Article 104
is, in fact, the only article of the Treaty of Peace which
relates to the rights of Poland at Danzig, it is difficult to
see how it can be maintained, to-day, that the provisions of
Article 104 do not contain treaty law governing the relations
between Poland and Danzig.

Indeed, the exact opposite is clearly implied in the actual
terms of the question, as worded by the Council in the present
case, and also in the terms of its question in the preceding
case concerning the access of warships to the port of Danzig
(Opinion of December 1th, 1932).

In the last-named case, when considering, in accordance
with the Council’s request, whether Part III, Section XI, of
the Treaty of Peace—i.e. Articles 100 to 108—had conferred
rights or attributions upon Poland in regard to the access of
warships, the Court did not throw any doubt on the full value
of Article 104 as the basis of Polish rights at Danzig.

It was subject to these organic stipulations that the Free
City was created and constituted. These stipulations have
been, and continue to be, the fundamental basis of the rights
of Poland at Danzig.

The authors of the Peace Treaty, the Council of the League
of Nations, the High Commissioner, the Free City, and lastly
the Court itself, have always hitherto taken this view. There

46
DISSENTING OPINION 47

appears no valid reason to-day for departing from so well-
founded an opinion.

According to Article 104 (5), no discrimination is permitted
at Danzig to the detriment of Polish nationals or other persons
of Polish origin or speech.

That is a provision of an absolutely general character.

There is nothing to justify the addition thereto of any
restrictions—whether directly or indirectly. There is nothing
to justify any limitation of their scope, whether by seeking
to circumscribe the category of persons as compared with
whom discrimination is forbidden, or by seeking to limit the
category of Polish elements entitled to the benefit of the
clause, or again, indirectly, by requiring proof that the dis-
crimination is based on an intention to cause prejudice to
the Poles.

It cannot be maintained that the discrimination forbidden
is to be understood only as based upon the Polish character
of those against whom it is practiced. It is easy to see that
the effect of Article 104 (5) of the Treaty of Peace would thus
be restricted, in the case of Polish nationals at Danzig, who
would merely be entitled to equality of treatment with for-
eigners in general residing in the Free City. It will be readily
perceived that, if this were so, a measure which placed the
Polish nationals at Danzig in a position of inferiority to the
nationals of Danzig would not constitute discrimination ‘such
as is forbidden by the Treaty, provided only that it was
declared applicable to all persons of other than Danzig nation-
ality. .

The only difference between the Polish and Danzig elements
at Danzig is that Poles who are not nationals of the Free City
do not possess, by reason of that circumstance, any of the
rights and duties of a political character which are an essen-
tial element of allegiance.

Not only would the opposite interpretation, if admitted,
add an arbitrary restriction to the entirely general import of
the provisions of Article 104 (5), but it would further result
in annihilating one of the clauses of the Peace Treaty, which
separated the almost wholly German city of Danzig from
Germany, with the sole object of ensuring that Poland—though
not invested with sovereignty—and- her nationals and other

47
DISSENTING OPINION 48

Polish elements should enjoy an entirely. special position—a
position differing from that to which foreign countries and their
nationals can lay claim in a foreign city, under ordinary law. —

Article 33, paragraph 1, of the Convention of Paris. remains
within the framework of Article 104 (5) of the Treaty of
Peace, to which it makes express reference, and to which it
states that it conforms. It is a special undertaking by which
Danzig has bound herself, in regard to the various. Polish
elements at Danzig, to provide for the observance of these
conditions which governed the creation and establishment of
the Free City. |

Thus, Article 33, paragraph I, not only provides for the
protection of the minority elements of the Danzig population—
including the members of the Polish minority—but also for
the full application of the régime, laid down in the Treaty
of Peace, to all Poles in general.

It cannot be successfully argued that a draft which the
Principal Allied and Associated Powers had, at one time,
desired to regard as definitive, provides ground for deducing,
in this respect, a further restriction limiting the scope of
Article 33, paragraph 1x, to a mere application of the Polish
Minorities Treaty of June 28th, 1919, to the minorities at
Danzig. That draft was not retained, for the very good
reason that it was recognized by the Principal Allied and
Associated Powers as incomplete, and because it was neces-
sary that the Polish-Danzig Convention, which they had to
negotiate in pursuance of the terms of the Treaty, should
secure the full benefits of Article ro4 (5) to all the Polish
inhabitants, in order that it might be in conformity with the
said Treaty.

To sum up, under Article 33, paragraph I, of the Con-
vention of Paris, the Free City undertakes not only to observe,
in her treatment of the Poles of Danzig nationality forming a.
minority of the Danzig population, the rules for the protection
of minorities, already stipulated in the Treaty concluded
between Poland and the Principal Powers at the same time
as the Peace Treaty with Germany; she further undertook,
at the same time, not to subject other Polish elements at
Danzig to a different treatment from that applied to other

48
DISSENTING OPINION 49

inhabitants of the Free City, whether of Danzig or of other
nationality.

The observance of the provisions regarding the various
Polish elements at Danzig in accordance with the terms of
Article 104 (5) of the Treaty of Peace of Versailles, could
only be and are fully secured in this way.

FOR THESE REASONS,

In regard to the second question asked by the Council, the
undersigned judges are of opinion that:

Article 104 (5) of the Treaty of Peace of Versailles, which
conferred on Poland her rights in the Free City of Danzig,
and Article 33 (x) of the Danzig-Polish Convention of Paris,
which provided for the observance and application of the
first-mentioned stipulation, must be construed as meaning
that, as regards Polish nationals and other persons (including
Danzig nationals) of Polish origin or speech, these articles
ensure in the fullest possible way that in the territory of
the Free City of Danzig, there may be no discrimination to
the detriment of these various Polish elements, as compared
either with foreigners in general or with Danzig nationals
who are not of Polish origin or speech, except as regards
rights of a political character inherent in the capacity of a
citizen of Danzig, no matter what the basis of such discrim-
ination may be or the intention underlying it.

(Signed) J. G. GUERRERO.
( ,, ) M. RostworowskI1.
(_,, ) HENRI FROMAGEOT.

( ,; ) Francisco José URRUTIA.

49
